By the Court.
The statute makes it the duty of the officer, to repair to the debtor’s usual place of abode, and to make demand of money, etc. to satisfy an execution, where it can be done, previous to his levying upon land; and the officer might be liable to the debtor, in such case, for not doing his duty; but it might be attended with ill consequences, as to creditors *242-and. purchasers under executions, if the levy under such circumstances should be void; but in this case, the debtor’s being -notified of the levy and choosing one appraiser and agreeing to -a third, without any objection, induces a strong presumption, that the officer had made proper demand; or that the debtor at that .time agreed to waive it, and that the land should be taken.'
Same point was 'determined by court and jury in an action Gold, etc. v. Carrington, at Hartford adjourned Superior (Court, A. D. 1773; the officer’s return was, that by.direction of the creditor he levied the execution on land, and the debtor chose one of the appraisers, etc. and no return was mads of any demand of personal estate on the execution^ and notwithstanding this exception was taken to the plaintifE’s title, the plaintiff recovered the land.